Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Ramsey on 3/15/2021 & 3/18/2021.

The application has been amended as follows: Amend claim 1 to further disclose what location is being compared to the current dew point.
Claim 1 (Currently amended): An electronic display comprising a housing and, disposed within the housing: an electronic display panel having a display face visible from outside the housing; a heat-exchanger arranged to exchange heat between internal and external fluids without direct contact between the internal and external fluids, the internal fluid circulating within the housing and the external fluid being received from externally of the housing and output to externally of the housing; a heat source; impellers for impelling said fluids through the heat-exchanger; a controller for controlling the heat source and the flow of fluids through the heat-exchanger; temperature sensing means; and humidity sensing means; wherein the internal fluid is a gas and the controller is arranged, in use, to: receive temperature and humidity data from the temperature and humidity sensing means; process the received temperature and humidity data to indicate a current dew point within the housing; compare the current dew point with a current location temperature on the heat-exchanger or in the flow of one of the fluids as it enters or exits the heat exchanger; and if the current location temperature is at or below the current dew point, control the flow of fluids through the heat-exchanger to raise the temperature at .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With respect to the independent claim, no prior art fairly suggests or discloses the newly amended limitation set forth above. 
In regards to Claim 1, no prior art fairly suggests or discloses “process the received temperature and humidity data to indicate a current dew point within the housing; compare the current dew point with a current location temperature on the heat-exchanger or in the flow of one of the fluids as it enters or exits the heat exchanger”, in conjunction with the remaining elements. 
Dependent claims 2-10 and 12-25 are allowably by virtue of their dependency from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dun (U.S publication 2015/0009627 A1) – Discloses an electronic display having interior components which produce heat and a heat exchanger built within the housing to transfer heat from inside said display to the outside via an ambient stream of air through the heat exchanger without contacting the interior air, but fails to disclose processing the received temperature and humidity data to indicate a current dew point within the housing; compare the current dew point with a current location temperature on the heat-exchanger or in the flow of one of the fluids as it enters or exits the heat exchanger.
Chang (U.S Publication 2018/0020579 A1) – Discloses a display apparatus having an internal airflow cooling a plurality of heat generating components and an heat exchanger configured to cool the internal airflow using ambient air without directly mixing, but fails to disclose processing the received temperature and humidity data to indicate a current dew point within the housing; compare the current dew point with a current location temperature on the heat-exchanger or in the flow of one of the fluids as it enters or exits the heat exchanger.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768.  The examiner can normally be reached on 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835